                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-505-FDW-DCK

 KESHA HUDDLESON,                                       )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 DRIVEN BRANDS, INC.,                                   )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding the status of the case.

This matter has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b),

and immediate review is appropriate.

         Following a request by Defendant’s counsel pursuant to the “Case Management Order”

(Document No. 10, pp. 4-5), the undersigned held an informal telephone conference on March 12,

2020. The focus of the call was Defendant’s attempt to conduct Plaintiff’s deposition on February

20, 2020, but also included some discussion of the current status of discovery in general.

         In short, as addressed during the telephone conference, the undersigned finds that Plaintiff

failed to appear at a properly noticed deposition without seeking appropriate leave of Court. Based

on Plaintiff’s failure, the undersigned will direct Plaintiff to file a Status Report including the

following information: (1) confirmation that Plaintiff has reimbursed Defendant’s counsel for

travel expenses related to the deposition scheduled for February 20, 2020; (2) clarification of

Plaintiff’s medical condition and ability to travel; (3) a brief summary of the discovery requests

Plaintiff has served; and (4) the parties’ latest position on when, where, and how Plaintiff’s

deposition should be conducted.
       IT IS, THEREFORE, ORDERED that Plaintiff shall file a Status Report, as directed

herein, on or before April 3, 2020.

       SO ORDERED.


                                  Signed: March 12, 2020




                                                2
